Exhibit 10.89

 

LOGO [g563617g32k63.jpg]

Facility Offer Letter To: MFLEX Suzhou Co., Ltd: According to the application
from MFLEX Suzhou Co., Ltd (?Applicant?), our bank agrees to issue this Facility
Offer Letter (?Letter?) for the purpose of comprehensive credit line. The
details of the Letter are listed as follows: 1. The total amount of credit line
granted by the Letter should not exceed CNY 200,000,000.00 (revolving use:
short-term loan; trade financing business and letter of guarantee business;
undertaking capital business;) . Of such credit line, the loan interest rate of
US dollar should be negotiated and determined by both parties based on lending
cost in the market of US dollar on actual loan day. 2. The purpose of such loan
should comply with relevant laws and regulations, supervisory rules and
policies. 3. Such loan will be approved to be granted after obtaining permission
of verification procedures set by our bank and in compliance with loan
conditions required by our bank. 4. The authoritative institution to approve
such loan is Agricultural Bank of China Suzhou Wuzhong Sub-Branch. 5. The Letter
validates from the date of execution to July 1, 2016. 6. Laws of PRC shall apply
to the Letter. Agricultural Bank of China Suzhou Wuzhong Sub-Branch President
sign: July 1, 2013



--------------------------------------------------------------------------------

LOGO [g563617g46f52.jpg]

The Price of Financing Service Business Price Quoted In the Market MFLEX Price
USD USD Loan Negotiated by ABC and MFLEX according to the variation of market
price USD time deposit Negotiated by ABC and MFLEX according to the variation of
market price USD Purchase Selling Rate Middle Rate USD Sale Buying Rate Middle
Rate Account Fee RMB 300.00 per year Free RMB Account Fee RMB 600.00 per year
Free Receipts Management RMB 300.00 per year Free Remit Outward
Remittances(Overseas) Commission 1 %o of amount, Min RMB50.00, Max RMB 1000.00
Free Outward Remittances(Overseas) Cable Charges RMB 80.00 RMB 30.00 Import L/C
Opening 1.5% of amount, Min RMB500.00;0.05% of amount for per season as the
expiry extend for 3 months 0.3%o of amount, Min RMB200.00 Amendment RMB 200.00
Acceptance 1 % of amount per month, Min RMB 150.00 Free Dishonor Free Buty-free
Guarantee 1 % of amount for per season, Min RMB500.00 Free DRAFT Issue Bank
Acceptance Bill 0.05%o of amount Online Banking USB-KEY RMB 50.00 per person
Free Annual Charge RMB 100.00 per person a year Free